     Case 1:96-cr-00232-RBK Document 258 Filed 11/25/20 Page 1 of 5 PageID: 427




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY
                                  CAMDEN VICINAGE

                                                      :
 UNITED STATES OF AMERICA,                            :
                                                      :
                   Plaintiff,                         :       Criminal No. 96-232 (RBK)
                                                      :
             v.                                       :       OPINION
                                                      :
 Michael NORWOOD,                                     :
                                                      :
                   Defendant.                         :
                                                      :
                                                      :



KUGLER, United States District Judge:

         This matter comes before the Court upon the Third Circuit Court of Appeals’ Opinion

[Docket No. 253-1] and Judgment [Docket No. 250] vacating this Court’s February 18, 2020 Order

[Docket No. 235], which granted Plaintiff United States of America’s Motion for Release of Funds

[Docket No. 211] and denied Defendant Michael Norwood’s Motion to Authorize Removal of

Lien [Docket No. 215]. In light of the Third Circuit’s guidance on the issues at hand and for the

reasons expressed below, the Court will grant the Government’s motion and deny Norwood’s

motion.

I.       BACKGROUND

         As the Third Circuit wrote in its Opinion:

                 The District Court sentenced Norwood for several federal crimes on May
         30, 1997, and it has since resentenced him three times, most recently in 2013. In
         each of its judgments, the District Court sentenced Norwood to pay restitution in
         the total amount of $19,562.87. The District Court imposed restitution under the
         Victim and Witness Protection Act of 1982 (“VWPA”), which was the law when
         Norwood committed his crimes and which we and the District Court have applied

                                                          1
 Case 1:96-cr-00232-RBK Document 258 Filed 11/25/20 Page 2 of 5 PageID: 428




       to the issue of his restitution ever since. See, e.g., United States v. Norwood, 566
       F. App’x 123, 128 (3d Cir. 2014) (applying VWPA principles in affirming the
       District Court’s most recent judgment).
                Shortly after Norwood committed his crimes, however, the Mandatory
       Victims Restitution Act (“MVRA”) became effective on April 24, 1996. See United
       States v. Edwards, 162, F.3d 87, 89 (3d Cir. 1998). The MVRA amended the
       VWPA in one respect that is relevant to this [case]. Under the VWPA, liability to
       pay restitution “expires twenty years after the entry of the judgment[.]” 18 U.S.C.
       § 3613(b)(1) (1994 version). Under the MVRA, by contrast, “[t]he liability to pay
       restitution shall terminate on the date that is the later of 20 years from the entry of
       judgment or 20 years after the release from imprisonment of the person ordered to
       pay restitution.” 18 U.S.C. § 3613(b) (emphasis added). Thus, under the VWPA, it
       appears that Norwood’s restitutionary liability would have expired on May 30,
       2017, as measured from the date of his initial judgment. Under the MVRA,
       however, Norwood’s restitutionary liability would not expire until 20 years after
       his release from prison. According to the Bureau of Prisons, Norwood is scheduled
       for release in 2031.
                The parties’ present dispute arose when the Government learned that
       Norwood had approximately $5,900 in his inmate account as of June 21, 2016. Two
       days later, the Government filed a motion for an order authorizing the release [of]
       those funds toward the payment of restitution. Norwood opposed the motion and
       filed a motion of his own to remove the Government’s lien on his account. During
       supplemental briefing, Norwood argued that his restitutionary liability had expired
       under the VWPA and that applying the MVRA’s extended period of liability
       instead would constitute an ex post facto violation. The District Court disagreed
       and held that Norwood remains liable for restitution under the MVRA. Thus, the
       District Court granted the Government’s motion and denied Norwood’s.

United States v. Norwood, No. 20-1435, slip op. at 2–3 (3d Cir. July 14, 2020).

       Norwood appealed this Court’s decision to the Third Circuit on the theory that “applying

the MVRA version of § 3613(b) to him constitutes an ex post facto violation.” Id. at 3. The Circuit

agreed that “[a]pplying that version to Norwood may indeed raise ex post facto concerns,” but

chose not to express an opinion on the issue “because this case might not require its resolution.”

Id. at 3–4. The Circuit went on to explain that, because the funds in Norwood’s account were in

his account as of June 21, 2016 (i.e., prior to the expiration of the twenty-year period of

restitutionary liability under the VWPA), “[t]here would not appear to be any ex post facto issue

as to those funds if they are subject to Norwood’s restitutionary liability even under the VWPA.”



                                                     2
  Case 1:96-cr-00232-RBK Document 258 Filed 11/25/20 Page 3 of 5 PageID: 429




Id. at 4. This was for two reasons: First, it is possible that the twenty-year period of restitutionary

liability under the VWPA restarted with each of the four resentencings imposed by the District

Court in this case, most recently in 2013. If that is the case, “then Norwood’s restitutionary liability

has not yet expired even under the VWPA and may not expire until 2033.” Id. at 4–5.

        Second, the Government filed its motion for the release of Norwood’s funds on June 23,

2016, which was prior to the expiration of the twenty-year period of restitutionary liability, even

if the VWPA applies and the period did not restart with each resentencing. Id. at 5. “Thus, there

may be some question whether Norwood’s funds would remain subject to his restitutionary

obligation even under the VWPA because the Government timely sought them before his liability

expired (or whether, by contrast, expiration of the VWPA period extinguishes a defendant’s

liability regardless of any collection efforts that are then in progress).” Id.

        In other words, “[i]f Norwood’s current funds are subject to his restitutionary liability even

under the VWPA version of § 3613(b) for these reasons or any other, then the parties’ dispute as

to those funds would not appear to raise an ex post facto issue.” Id.

        Upon the issuance of the Circuit’s Opinion, this Court solicited briefing from the parties

with respect to this issue. [Docket No. 251.] Norwood responded with a letter on August 11, 2020.

[Docket No. 255.] The Government likewise responded on August 19, 2020. [Docket No. 257.]

II.     DISCUSSION

        The parties’ submissions, unsurprisingly, focus on the two theories explicitly outlined in

the Circuit’s Opinion. However, because this Court will rule that the VWPA’s twenty-year period

of restitutionary liability had not expired at the time that the Government filed its motion, the Court

will only address that argument. See Norwood, slip op. at 4 (“Principles of constitutional avoidance




                                                       3
  Case 1:96-cr-00232-RBK Document 258 Filed 11/25/20 Page 4 of 5 PageID: 430




generally counsel against resolving constitutional issues when the parties’ dispute can be resolved

on other grounds.”) (citing Camreta v. Greene, 563 U.S. 692, 705 (2011)).

        Regardless of whether Norwood’s resentencings restarted the twenty-year period of

restitutionary liability under the VWPA and regardless of whether the VWPA or the MVRA

applies moving forward, the facts of this case are that the Government filed its Motion for Release

of Funds prior to the earliest possible date on which Norwood’s liability would have expired.

Although Norwood takes the position “that the expiration of the VWPA collection period

‘extinguishes a defendant’s liability regardless of any collection efforts that are in progress,’” he

provides no legal basis for such a finding. [Docket No. 251, at 3 (quoting Norwood, slip op. at 5).]

Conversely, the Government convincingly argues that where, as here, “collection efforts are in

progress prior to the expiration of the VWPA’s 20-year period during which restitution orders can

be enforced, the expiration of that 20-year period does not extinguish a defendant’s restitution

liability for funds subject to such collection efforts.” [Docket No. 255, at 3.]

        The Court agrees with the Government’s position. Under 18 U.S.C. § 3613(c), a restitution

order such as the one in this case “is a lien in favor of the United States on all property and rights

to property of the person fined as if the liability of the person fined were a liability for a tax assessed

under the Internal Revenue Code of 1986.” 18 U.S.C. § 3613(c). As such, a “restitution lien has

the ‘same effect as a federal tax lien.” United States v. Pegg, No. 16-60289-CIV, 2016 WL

5234616, at *2 (S.D. Fla. Sept. 22, 2016) (citing United States v. De Cespedes, 603 F. App’x 769,

771 (11th Cir. 2015)); see also United States v. Kollintzas, 501 F.3d 796, 802 (7th Cir. 2007)

(“Liens to pay restitution debts are treated like tax liens.”). Under 26 U.S.C. § 6502(a), a “tax may

be collected by levy or by proceeding in court, but only if the levy is made or the proceeding begun

within” the statute of limitations period. 26 U.S.C. § 6502(a)(1). “If a timely proceeding in court



                                                        4
  Case 1:96-cr-00232-RBK Document 258 Filed 11/25/20 Page 5 of 5 PageID: 431




for the collection of a tax is commenced, the period during which such tax may be collected by

levy shall be extended and shall not expire until the liability for the tax (or judgment against the

taxpayer arising from such liability) is satisfied or becomes unenforceable.” Id. § 6502(a)

(emphasis added). In the tax realm, courts have interpreted this statutory language to mean that a

lien will not lapse so long as the Government “file[s] [its] collection action before the collection

statute of limitations expired.” United States v. Domenico, No. 09-CV-1282, 2010 WL 3029019,

at *3 (M.D. Fla. Apr. 29, 2010); see also United States v. Bucy, No. 06-00387, 2007 WL 3377240,

at *3 (S.D.W. Va. Nov. 6, 2007).

       Moreover, at least one court has applied this logic to a criminal matter similar to the one

before this Court. In United States v. Pegg, the Government filed its claim “eight days before the

twenty-year statute of limitations period would have lapsed.” 2016 WL 5234616, at *2. “Because

the instant lien is enforced in the same manner as a tax lien, the filing of this suit prior to that

deadline was timely.” Id. Therefore, the Court ruled that “the United States is entitled to seek

foreclosure of its lien against the Defendants’ property.” Id.

       The same logic applies here, as this Court has explained above. There is no ex post facto

issue here, given the facts of this case. Therefore, the Court will grant the Government’s motion

and deny Norwood’s motion.

III.   CONCLUSION

       For the reasons expressed above, the Court will grant the Government’s motion and deny

Norwood’s motion. An accompanying Order shall issue.



November 25, 2020                                                      s/Robert B. Kugler
Date                                                                   ROBERT B. KUGLER
                                                                       United States District Judge



                                                     5
